Citation Nr: 1644837	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, was in active service from June 1998 to February 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Columbia, South Carolina.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.  The May 2010 rating decision continued the 10 percent disability rating assigned for the Veteran's service-connected chronic left knee strain and denied service connection for migraine headaches.  In May 2010, the Veteran filed a Notice of Disagreement (NOD) solely as to the issue of the migraine headaches.  The RO in St. Petersburg, Florida, subsequently issued a Statement of the Case (SOC) in December 2012, and the Veteran filed a substantive appeal, via VA Form 9, in December 2012 as to the denial of the service connection claim for migraine headaches.  As the Veteran did not express disagreement with the continuation of the 10 percent disability rating on the Veteran's service-connected chronic left knee strain, the issue is not before the Board.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Outstanding Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran filed a substantive appeal, via VA Form 9, in December 2012.  Per the VA Form 9, the Veteran received treatments for headaches from a private physician after service separation.  The private physician reportedly opined that the headaches may have been due to a nerve condition.  The private treatment records from this medical examiner have not been provided or reviewed in consideration of the Veteran's claim.  On remand the AOJ should request that the Veteran provide the relevant private treatment records from the private physician located in Waterboro, South Carolina, and cited in the VA Form 9, or provide a release so the AOJ may attempt to obtain the records.  Further, the AOJ should request any outstanding VA treatment records for the period starting from September 2016.

Addendum Headache Opinion

The Veteran also asserted in the VA Form 9 dated in December 2012 that the migraine headaches may be related to anthrax vaccines administered in service.  The Veteran received an adequate VA examination in December 2012, and was diagnosed with migraine headaches, including migraine variants, and chronic daily analgesic rebound headaches.  The VA examiner recorded the history that the Veteran's headaches began in service around the year 2000 or 2001.  At the conclusion of the examination, the VA examiner opined that it was less likely than not that the migraine headaches were the result of service, as there was no evidence of any in-service migraine headache disorder or any other chronic headache disorder in the Veteran's medical records, or any events in service that would have led to a chronic headache condition after service separation.  The VA examiner opined that there was nothing in the Veteran's medical record that could be diagnosed as a migraine headache disorder, thus, a nexus to service could not be established.

It is unclear from the December 2012 VA examination report whether the examiner considered if the anthrax vaccines received in service might be etiologically linked to the Veteran's present migraine headache disorder.  As such, remand is necessary for an addendum opinion.  

Accordingly, the issue of service connection for migraine headaches is REMANDED for the following actions:

1.	Contact the Veteran and request information concerning the post-service headache treatment by the private physician in Waterboro, South Carolina, as referenced in the December 2012 VA Form 9.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact this health care provider and request that all available private treatment records and clinical documentation pertaining to the treatment of the Veteran's migraine headaches, severe headaches, or the like, be provided for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. §3.159(e) (2015).

2.	Associate with the record all VA treatment records pertaining to the treatment of the Veteran's migraine headaches, severe headaches, or the like, for the period starting from September 2016.

3.	Return the December 2012 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the currently-diagnosed migraine headache disorder had its onset during active service or is otherwise related to service, including as due or related to anthrax vaccines in October and November 1998?

4.	Readjudicate the claim of service connection for migraine headaches.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals





